Title: From George Washington to Colonel Frederick Frelinghuysen, 5 June 1779
From: Washington, George
To: Frelinghuysen, Frederick


        
          Sir
          Pumpton [Pompton, N.J.] June 5: 1779
        
        I have been informed that you are out with a party of Militia. I request that you will let me know where they are stationed—what their number is—and whether they would join the Continental troops in case their aid s⟨hould be⟩ found material, to act against the Enemy who appear to be meditating an attack with their whole force upon

the Highland posts. Besides the Militia, which are now with you, it is to be hoped that more of your Regiment would turn out on an emergency; You will therefore ascertain as nearly as you can the whole number that you think might be expected—I shall write to Colonel Dey upon the same subject with respect to the Militia that are with him. I am sir.
      